Title: From Benjamin Franklin to Joseph Galloway, 18 June 1767
From: Franklin, Benjamin
To: Galloway, Joseph


Dear Sir,
London, June 18. 1767
With this you will receive a Power of Attorney from Messrs. Brown and Sons, Bankers, to recover a Debt of one Mitchel, which I recommend to your Care. The Case is this, When I was in Philadelphia, this Mitchel came to England on a Scheme for Purchasing some Lands in Partnership with Mr. Hughes, who desired me to give him a Letter of Credit for any Sum he might want under a £1000 Sterling. I did so, Mr. Hughes engaging under his Hand to make it good to me. Mitchel took up £360 which, with Interest now amounts to near £400. Brown’s Account is against Mitchel; but he considers me as accountable if Mitchel does not pay, because he credited him upon my Letter. Mr. Hughes writes me, that Mitchel refuses to discharge the Debt to Brown; (I send his Letter): and as Mr. Hughes does not find it convenient at present to indemnify me, I may suffer if Mitchel is not brought to pay. I hope therefore I may rely on your Friendship to give this Matter the utmost Dispatch.

I never have heard from you what was done in the Affair of Mary Pitts, which I left in your Hands.
You will also receive another Power of Attorney from my Friend Collinson, against a Debtor of his, which I recommend in my Friends Behalf to your Attention.
I hope Mr. Berners will soon hear from you. With great Esteem,
I am, Dear Friend, Yours affectionately
B Franklin
Joseph Galloway Esqr.

 Addressed: To / Joseph Galloway Esqr / Philadelphia / per favour of / The Revd Mr Magaw
Endorsed: June 9. 1767 B. Franklin Esqr. Answd. Sept. 20. 1767
